—Appeals by the de*408fendant from (1) a judgment of the Supreme Court, Kings County (Barros, J.), rendered March 18, 1998, convicting him of sodomy in the first degree and unlawful imprisonment in the second degree under Indictment No. 9047/97, upon a jury verdict, and imposing sentence (2) an amended judgment of the same court, also rendered March 18, 1998, revoking a sentence of probation previously imposed by the same court (Feldman, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of unlawful imprisonment in the first degree under Indictment No. 15689/ 96, and (3) a resentence of the same court (Barros, J.), imposed March 30, 1998, under Indictment No. 15689/96.
Ordered that the judgment is modified, on the law, by vacating the conviction of unlawful imprisonment in the second degree and the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed; and it is further,
Ordered that the amended judgment and the resentence are affirmed.
On the facts presented, the crime of unlawful imprisonment in the second degree merged into the greater offense of sodomy in the first degree (see, People v Geaslen, 54 NY2d 510; People v Cassidy, 40 NY2d 763; People v Ming Wong, 237 AD2d 308). Accordingly, the defendant’s conviction for unlawful imprisonment in the second degree must be vacated and the count of the indictment charging that crime must be dismissed.
The defendant’s remaining contentions are without merit. Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.